DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5 , filed August 22, 2022, with respect to claim have been fully considered and are persuasive.  The rejection of May 20, has been withdrawn. 
Allowable Subject Matter
Claims 1-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Park (US 2020/0127002),  
Regarding Claim 1 (from which claims 2-15 depend), depositing a layer of an oxide material, a first silicon layer directly on the oxide material, a nitride material directly on the first silicon layer, and a second silicon layer directly on the nitride material; removing the nitride material to expose the first and second silicon layers and form a gap; removing the first and second silicon layers to expose the layers of oxide material
Regarding Claim 19 (from which claim 20 depends), depositing a nitride material layer; depositing a first layer of silicon material directly on the nitride material layer; depositing an oxide material layer directly on the first layer of silicon material; and depositing a second layer of silicon material directly on the oxide material layer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819